



COURT OF APPEAL FOR ONTARIO

CITATION: Verma v. Nagra, 2016 ONCA 527

DATE: 20160630

DOCKET: C58705

MacPherson, Simmons and Lauwers JJ.A.

BETWEEN

Sanjay Verma

Applicant

(Respondent in Appeal)

and

Sukhwinderjit Singh Nagra

Respondent

(Appellant)

and

Balwinderjit Nagra

Respondent

(Respondent in Appeal)

Hari Nesathurai and Glen M. Perinot, for the appellant
    Sukhwinderjit Singh Nagra

Joel E. Levitt, for the respondent Sanjay Verma

Heard and released orally: June 28, 2016

On appeal from the order of Justice Peter A. Daley of the
    Superior Court of Justice, dated March 20, 2014.

ENDORSEMENT

[1]

The appellant Sukhwinderjit Singh Nagra appeals the order of Daley J. of
    the Superior Court of Justice dated March 20, 2014 dissolving the partnership
    between the appellant and the respondent Sanjay Verma, declaring that the
    appellant had no interest in a property at 7920 Mississauga Road, Brampton,
    ordering the appellant to pay $410,984.61 to the respondent for his
    contribution to a property at 2009 Steeles Ave. West, Brampton, and appointing
    the respondent as Receiver of all of the partnership property.

[2]

In his factum at paragraph 1, the appellant states that he appeals the
    order of Justice Daley, dated March 20, 2014, and where necessary the
    underlying orders of Justice Barnes, dated July 24, 2013 and September 10,
    2013, respectively which gave rise to the undefended hearing taking place
    before Justice Daley.

[3]

The problem with the appellants position is that he has a long history
    of complete non-compliance with many court orders by several judges over a two
    year period. These orders were ignored, not appealed. Accordingly, the matter
    ended up, quite properly, on an uncontested basis before Daley J. on March 20,
    2014.  Having examined the previous court orders and read the transcript of the
    hearing conducted by Daley J., we can see no error in any component of his order.
    Indeed, it flowed naturally from the litany of non-compliance that preceded it.

[4]

The appeal is dismissed.  The respondent is entitled to his costs of the
    appeal fixed at $8,400, inclusive of disbursements and HST.


J.C. MacPherson J.A.

Janet
    Simmons J.A.


P.
    Lauwers J.A.


